Order entered August 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00821-CR

                           TIMOTHY JAMES TAYLOR, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80945-2012

                                              ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Pamela Lakatos to

send appellant copies of the clerk’s and reporter’s records. We further ORDER Ms. Lakatos to

provide this Court, within THIRTY DAYS of the date of this order, with written verification

that the record has been sent to appellant.

       Appellant’s pro se response is due by NOVEMBER 6, 2015.

       We DIRECT the Clerk to send copies of this order to the Honorable Raymond Wheless,

Presiding Judge, 366th Judicial District Court; Niki Garcia, official court reporter, 366th Judicial

District Court; Andrea Stroh Thompson, Collin County District Clerk; Pamela Lakatos; and the

Collin County District Attorney’s Office.
      We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Taylor, TDCJ No. 0193859, Telford Unit, 3899 State Highway 98, New Boston, Texas 75570.



                                                /s/    LANA MYERS
                                                       JUSTICE